DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 10-12, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (US 2016/0030807) in view of Orenstein et al (US 2015/0324751; hereinafter “Orenstein”).
Regarding claim 1: Matsumoto teaches an exercise support device (element 2 in Fig. 1-3) comprising: a processor (element 20 in Fig. 3); a memory (element 30 in Fig. 3); and a sensor (element 10 in Fig. 3), wherein the processor executes a program 
Matsumoto teaches the device of claim 1, but does not explicitly teach:
wherein the processor is further configured to set a route with map information, wherein acquiring the predetermined information comprises acquiring the predetermined information about the route being set, wherein the processor is configured to calculate a required time on the route having been set, on the basis of the biological information in at least one of daily exercise information and work-out information of the user; wherein the processor identifies an exercise level of the user from at least one of the exercise information and the work-out information on the basis of the biological information and the exercise information, wherein acquiring the predetermined information comprises acquiring the predetermined information on the basis of the exercise level, wherein the processor is further configured to calculate a 

Orenstein teaches:
wherein the processor is further configured to set a route with map information, wherein acquiring the predetermined information comprises acquiring the predetermined information about the route being set (¶265, 279; workout information with map and route information), wherein the processor is configured to calculate a required time on the route having been set, on the basis of the biological information in at least one of daily exercise information and work-out information of the user (¶209; system may calculate an amount of time prior to the user reaching the portion of the route based on a current pace and distance); wherein the processor identifies an exercise level of the user from at least one of the exercise information and the work-out information on the basis of the biological information and the exercise information (¶80; previous exercise information that is acquired equivalent to workout information), wherein acquiring the predetermined information comprises acquiring the predetermined information on the basis of the exercise level (¶78; running distance and speed equivalent to an exercise level), wherein the processor is further configured to calculate a required time on the route having been set, on the basis of the biological information or the exercise information acquired having been acquired (¶265; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Orenstein with the invention of Matsumoto in order to compare workouts for different platforms and provide a user accuracy for workouts.

Claims 12 and 20 recite a method and medium with substantially similar claim language and are rejected with the rationale of claim 1.

Matsumoto teaches:
Regarding claim 6: wherein the processor is further configured to select one outdoor activity from a plurality of outdoor activities, and wherein acquiring the predetermined information comprises acquiring the predetermined information on the basis of the outdoor activity having been selected (¶243; different exercise indexes selected equivalent to selection of outdoor activity).
Regarding claim 10: wherein the processor is further configured to determine an empirical value of the user on the basis of a history of an outdoor activity performed by the user in past, and wherein acquiring the predetermined information comprises 
Regarding claim 11: wherein acquiring the predetermined information comprises acquiring the predetermined information in the outdoor activity of the user involving the movement on the basis of at least one of the biological information and the exercise information acquired for a plurality of other users (¶80; plurality of users with same exercise analysis information).
Regarding claim 17: wherein the processor is further configured to select one outdoor activity from a plurality of outdoor activities, and wherein acquiring the predetermined information comprises acquiring the predetermined information on the basis of the outdoor activity having been selected (¶243; different exercise indexes selected equivalent to selection of outdoor activity).

Response to Arguments
Applicant's amendments and arguments filed August 25, 2020 have been fully considered but they are not persuasive. Applicant argues that the primary reference of Matsumoto does not teach all of the limitations of amended claim 1 for example, and that the Orenstein reference does not remedy the deficiencies. Applicant uses various examples as to explain some of the types of information being referenced in the claims, but these examples aren’t what is explicitly being claimed, nor is it clear how exactly the references being used are deficient. Additionally, in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). The claims as currently written, are not patent eligible.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY A DELOZIER whose telephone number is (571)272-5290.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMY A DELOZIER/Examiner, Art Unit 2857        

/REGIS J BETSCH/Primary Examiner, Art Unit 2857